Exhibit 21.1 CHINA XD PLASTICS COMPANY LIMITED List of Subsidiaries Company Name Jurisdiction of Incorporation Favor Sea (US) Inc. New York, United States of America Favor Sea Limited British Virgin Islands Hong Kong Engineering Plastics Company Limited Hong Kong Harbin Xinda Macromolecule Material Co., Ltd. People’s Republic of China Harbin Xinda Macromolecule Materials Research Center Co., Ltd. People’s Republic of China Harbin Xinda Macromolecule Material Engineering Center Co., Ltd. People’s Republic of China Heilongjiang Xinda Software Development Co., Ltd. People’s Republic of China
